Decree of the Surrogate’s Court of Nassau county on the settlement of the final account of the executor modified by striking therefrom the charge against the estate of $68 for the stenographic minutes ordered by and furnished to the surrogate, and by reducing the allowance to the attorney for the respondents, Roderick and Marjorie J. Dugan, from the sum of $500 to $240, and as so modified, the decree is unanimously affirmed, in so far as appealed from, with costs to the appellant and the respondents, payable out of the estate. The charge against the estate of $68 for stenographic minutes furnished to the surrogate is unauthorized. Section 300 of the Judiciary Law requires a copy of such minutes to be furnished gratuitously. The allowance to the respondents of $500 for the services of their attorney is excessive and is unauthorized by section 278 of the Surrogate’s Court Act. The finding of the surrogate in favor of the respondent Marjorie J. Dugan is supported by clear and convincing proofs. The disallowance of the claim of the executor against Roderick Dugan for rent, and the disallowance of the executor’s claim against him for the value of personal property in excess of the amount allowed by the surrogate, were proper. Present — Lazansky, P. J., Hagarty, Tompkins and Johnston, JJ.; Davis, J., not voting.